
	
		III
		111th CONGRESS
		2d Session
		S. RES. 460
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2010
			Mr. Leahy (for himself
			 and Mr. Sanders) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance of the Long
		  Trail and the Green Mountain Club on the 100th anniversary of the Long
		  Trail.
	
	
		Whereas the Long Trail is the oldest long-distance hiking
			 trail in the United States;
		Whereas the Long Trail stretches over 273 miles, from the
			 Massachusetts to Canadian borders, with approximately 175 miles of side trails
			 and more than 65 shelters;
		Whereas the Long Trail has achieved the dream of founder
			 James Taylor of creating “a high highway, a mountain footpath over the skyline
			 of Vermont”;
		Whereas the Green Mountain Club is the founder, sponsor,
			 defender, and protector of the Long Trail;
		Whereas the Green Mountain Club has delivered 100 years of
			 conservation, community education, and outreach on local ecology;
		Whereas the Long Trail has protected the habitat of many
			 important species for future generations, including the black bear, the moose,
			 the bobcat, and migratory songbirds;
		Whereas the thousands of members and dedicated volunteers
			 of the Green Mountain Club have worked to maintain, manage, and protect the
			 Long Trail for the benefit of the people of the State of Vermont during the
			 last century;
		Whereas the Long Trail is a popular tourist destination
			 for people from around the world, including Senators, a Secretary of
			 Agriculture, and even a President;
		Whereas the Long Trail allows the people of the State of
			 Vermont and tourists to enjoy the Green Mountain State and all the beauty and
			 history the State has to offer;
		Whereas the Green Mountain Club has successfully conserved
			 the entire corridor of the Long Trail, fought efforts to build highways or
			 commercial developments that intersect with the Long Trail, and helped to
			 maintain pristine Vermont forestland for future generations to enjoy;
			 and
		Whereas the Green Mountain Club has recognized members
			 regardless of sex or race since the founding of the club: Now, therefore, be
			 it
		
	
		That the Senate recognizes the 100th
			 anniversary of the Long Trail of the State of Vermont, the oldest long-distance
			 hiking trail in the United States, and applauds the Green Mountain Club and the
			 many volunteers of the Green Mountain Club for a century of service and for
			 creating, protecting, and enjoying the Long Trail.
		
